Order striking from the complaint certain allegations on the ground they are irrelevant, unnecessary and scandalous and tend to prejudice the fair trial of the action, and directing plaintiff to serve an amended complaint, reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Defendants’ time to answer is extended to and including ten days after the entry of the order to be entered hereon. The action is to recover the purchase price of certain securities, based upon plaintiff’s rescission of the contract. In view of the fiduciary relationship, in our opinion the allegations struck out are relevant. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.